Citation Nr: 1428143	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder. 

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The case was subsequently 
transferred to the RO in Montgomery, Alabama. 

The Veteran indicated in his May 2011 VA Form 9 that he wished to testify at a hearing before the Board.  The Veteran was subsequently notified in October 2012 that he had been scheduled for such a hearing in December 2012; however, later that month, he withdrew his request for a hearing. Accordingly, there is no outstanding hearing request. See 38 C.F.R. § 20.704(e) (2013).

The remanded the case for further development in September 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A left shoulder disorder did not manifest during service or within one year thereafter and is not causally or etiologically related to service.

2.  A left knee disorder did not manifest during service or within one year thereafter and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A left knee disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notification letter in January 2010, prior to the initial decision on the claims in August 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the January 2010 letter satisfied the notice requirements. In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.

The Veteran was also afforded VA examinations in June 2010 and October 2013 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2013 VA examination and medical opinion are adequate to decide the case because, as shown below, the examiner considered all of the pertinent evidence of record, including the Veteran's own reported history, and provided a thorough rationale for his conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a 
finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left shoulder disorder or a left knee disorder. 

The Veteran's service treatment records show in May 1969, the Veteran was treated for acute arthritis of the left knee due to pyogenic organisms.  An examination reveals that his knee was swollen, inflamed, and tender.  The Veteran was placed on bed rest for 10 days and treated with penicillin, hot soaks, and elevation.  After 10 days, the symptoms subsided. In June 1969, he was found to be fit for duty.  

Additionally, the Veteran fractured his left clavicle in May 1970 while on active duty and was placed in a cast.  On his July 1970 discharge examination, a clinical evaluation of his upper and lower extremities was normal. 

Post-service treatment records document diagnoses of left knee and left shoulder disorders.  

The Veteran had provided lay statements that he has experienced pain in his left shoulder and left knee since service.  

The Veteran was afforded a VA examination in June 2010 in connection with his claims.  With regard to a left shoulder disorder, the examiner diagnosed him with degenerative arthrosis of the left shoulder with a partial rotator cuff tear and opined that it was less likely as not due to or a result of his military service.  In rendering this opinion, the examiner acknowledged that the Veteran had a left clavicle fracture in service, but also noted that the service treatment records were negative for any ongoing treatment and a July 1970 separation examination revealed normal upper extremities.  She further observed that the Veteran did not seek treatment or complain of any shoulder problems for over 38 years. 

With regard to his left knee, the VA examiner diagnosed the Veteran with a partial medical meniscus tear of the left knee and opined that it was less likely as not caused by or a result of his military service.  In so doing, she noted that there was evidence of acute left knee arthritis due to pyogenic organisms in May 1969, but she also observed that the inflammation later subsided and that the symptoms and temperature returned to normal.  It was further noted that the Veteran returned to duty and that there was no ongoing evaluation or treatment.  His separation examination revealed normal lower extremities, and he did not seek treatment for over 38 years. 

The Veteran underwent another VA examination in October 2013 at which time the examiner conducted a full review of the claims file and an in-person examination of the Veteran.  The examiner also considered the Veteran's own reported medical history and lay statements.  The examiner diagnosed him with a rotator cuff tear of the left shoulder and a medical meniscus tear of the left knee.  He opined that it was less likely than not that the left shoulder and left knee disorders were due to service.  

In support of his opinion, the October 2013 VA examiner noted that the conditions in service were self-limited and had no residuals.  He commented that the conditions in service are expected to have no residuals, which was confirmed by the objective evidence, specifically the imaging date.  The examiner observed that the shoulder imaging shows that the clavicle fracture healed without any abnormal angulation or displacement that would predispose him to the current rotator cuff condition.  The knee imaging data shows the meniscal tear, which is a focal injury only and not a residual seen from pyogenic organism arthritis.  He also stated that the diagnosis of the current shoulder and knee conditions occurred decades later. The imaging evidence shows that the conditions were acute, or subacute, at the time that studies were performed.  Specifically, he indicated that this means that the etiologies of these conditions were most likely from injuries from within the prior couple of years from data of injuries.  The imaging does not show any evidence of scarring, or other residual, from the conditions/injuries in the service.  This imaging was very detailed, as they were MRIs.  The examiner concluded that the most likely etiologies of the current left shoulder and knee conditions are from aging and the physical post-service occupations that he had at the time of the diagnosis.

The Board notes that the Veteran experienced injuries to the left shoulder and knee in service and the Veteran has been diagnosed with left knee osteoarthritis and left shoulder osteoarthritis.  Thus, the remaining question is whether the current disorders manifested in service or within one year thereafter or are otherwise related thereto.

Although the Veteran's service treatment records document injuries to his left shoulder and left knee, those records do not show that the Veteran sought further treatment after these injuries resolved and his separation examination was normal. 

In addition, the Board notes that the Veteran did not seek treatment immediately following his separation from service or for many decades thereafter.  There is no medical evidence of the disorder or arthritis within one year of his separation. Therefore, the Board finds that a left knee or left shoulder disorder, to include arthritis, did not manifest in service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of left knee and left shoulder disorders, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges the Veteran's statements that he has had left shoulder and left knee pain since service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan, 451 F.3d at 1335.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, supra.

In this case, although he is competent to report symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, despite his symptoms in service, his discharge examination was normal.  Thus, there was actually affirmative medical evidence showing that he did not have a left knee or shoulder disorder at the time of his separation from service. 

In addition, the Veteran has made inconsistent statements regarding the onset of his disorders.  Although he has claimed that he has had the disorders since service, an August 2008 VA treatment record noted that the Veteran reported that his knees were okay.  A January 2009 VA treatment record also noted no prior left knee injury and indicated that the Veteran reported a gradual onset of decreasing function and weakness in his left shoulder.  An August 2010 VA treatment record further documented a four-year history of degenerative joint disease and osteoarthritis of the left shoulder.  

Moreover, the October 2013 VA examiner stated that the imaging data suggested that the current disorders were from injuries within the past couple years, as they were acute and did not reveal any scarring or other residual form the conditions and injuries in service.  

Based on the foregoing, the Board finds the Veteran's reported history regarding his continuity of symptomatology to be not credible, and it is outweighed by the objective medical evidence.

The Board also notes that the Veteran has asserted that his left knee and shoulder disorders are related to his in-service injuries during the course of his appeal.  While the Board has considered the Veteran's opinion, the Board finds that the October 2013 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a left shoulder and a left knee disorder.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply. 



ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a left knee disorder is denied.  


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


